Citation Nr: 1009572	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-10 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
February 1963 to February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In February 2010, a videoconference hearing was held.  A 
transcript of the hearing has been associated with the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he witnessed several traumatic 
events while serving aboard the aircraft carrier USS Midway 
during his period of active naval service.  He asserts that 
as a result of these traumatic experiences, which include the 
alleged witnessing of fatalities, that he has developed PTSD.  

The Veteran has been diagnosed with PTSD, and VA clinical 
records relate this diagnosis with continual thoughts of the 
alleged aircraft accidents occurring on the Midway.  There 
has, as of yet, been no comprehensive VA examination linking 
PTSD to these events specifically; however, the clinical 
records certainly do make that implication.  

At issue, however, is whether the Veteran's alleged stressors 
can be corroborated.  The Veteran did not serve in combat, 
and he does not allege that he had any participation in 
combat activities.  Instead, it is the Veteran's contention 
that several traumatic accidents occurred while he was 
performing flight deck operations, including incidents where 
aircraft crashed, resulting in the deaths of fellow sailors.  
In support of his contentions, the Veteran has submitted a 
typewritten statement which he asserts to be a transcript of 
a journal kept at the time of his service in 1963/64.  In 
this statement, the Veteran alleges being aboard Midway when 
three naval aviators were killed in December 1963, and that a 
F-4B Phantom (serial number 148394 NE) crashed, killing the 
pilot, in November 1963. There are additional incidents 
reported in this statement which are "dated" in January 
1964, where the Veteran alleges being fearful for his life 
while serving on the flight deck.  Numerous other non-fatal 
accidents are reported in the January to March 1964 time 
frame.  

The typewritten "journal" was clearly written after 1964, 
as word processing technology did not exist at the time of 
the Veteran's service.  Thus, while it is somewhat helpful of 
the Veteran to have transposed his journal, it would be more 
probative if he were to submit actual copies of the 
handwritten notes authored during his service.  Evidence that 
is contemporary with service, such as an authentic journal 
entry (or letter written home, etc.), would be highly 
probative in establishing that the alleged stressor occurred 
as reported.  Thus, the Veteran should be asked to provide 
copies of the actual in-service journal.  

In addition, the Veteran has identified his alleged stressors 
with a high level of specificity, even going so far as to 
identify serial numbers for aircraft involved in the 
accidents.  As this is the case, the Department of the Navy 
(through the U.S. Army and Joint Services Records Research 
Center (JSSRC)) should be contacted and asked to provide deck 
logs for USS Midway for the period of November 1963 to March 
1964.  Any specific casualty reports involving aircraft 
assigned to Midway should be obtained.  

Following receipt of the deck logs and the Veteran's original 
journal copies, if the alleged stressors are corroborated, 
the Veteran should be scheduled for a comprehensive VA 
psychiatric examination addressing the etiology of his PTSD. 
See McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).  If 
the Veteran is found to exhibit a different acquired 
psychiatric disorder (i.e. not PTSD), the examiner should 
address whether that condition had causal origins in service.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The Veteran should submit copies of 
his original in-service journal, if 
available, or any other evidence which 
might help to substantiate his claim for 
service connection.  Additionally, the 
JSSRC must be contacted, and deck logs for 
USS Midway, to include casualty reports, 
must be obtained for the period of 
November 1963 to March 1964.  Copies of 
these records must be made and attached to 
the file.  

3.  Should the evidence substantiate the 
Veteran's allegations of witnessing 
traumatic activities on the flight deck of 
Midway, to include casualties, he is to be 
scheduled for a comprehensive VA 
examination addressing the nature and 
etiology of any psychiatric disability, to 
include PTSD, which might be currently 
present.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran has PTSD due to 
his alleged stressors.  Additionally, the 
examiner should also note if there is 
another acquired psychiatric disability 
present, and if so, should opine on 
whether it is at least as likely as not 
that such a disorder had causal origins in 
active service or is otherwise related to 
events of active service.  

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


